Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

III.  DETAILED ACTION
Claims 1-21 are presented for examination.

Remarks
Applicant’s argument is moot in view of new ground of rejections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent PGpub No.  20160125075 to Eggebraaten et al. in view of U.S. Patent PGpub No.  20130158984 to Myslinski.


As to claim 1, Eggebraaten discloses a computer system comprising: a processing unit operatively coupled to memory (fig. 2); 
a knowledge engine in communication with the processing unit (fig. 3), the knowledge engine configured to evaluate document reliability (i.e. reliability [0058] and “evidence that supports an answer can be text from a document located in a corpus” [0193]. So answer reliability is considered read on document reliability), the knowledge engine including an assessment manager configured to identify one or more documents for processing ([0058]);
a natural language processing (NLP) manager operatively coupled to the assessment manager, the NLP manager configured to identify and extract one or more statements in the one or more identified documents (natural language processing  [0214]); 
the assessment manager further configured to evaluate accuracy of the one or more extracted statements ([0058]), including: 

a director, operatively coupled to the assessment manager, the director configured to apply the statement accuracy evaluation to the document, including calculate document reliability based on the generated answer data across each of the identified one or more statements (i.e. confidence values or other quantitative indications of the confidence or reliability of that particular answer [0058]); 
the assessment manager configured to selectively apply of the document to a source based on the calculated document reliability.( [0058]).  

Eggebraaten does not explicitly teach data are vetted for factual accuracy.
Myslinski teaches data are vetted for factual accuracy (“fact checked emails that have a factual accuracy below a threshold “ [0418]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Eggebraaten by the teaching of Myslinski data are vetted for factual accuracy with the motivation to provide better fact checking as taught by Myslinski ([0003].

As to claim 2, Eggebraaten as modified teaches a system of claim 1, wherein the selective application of the document to the source includes acceptance of the document, and wherein the director is further configured to dynamically assess reliability of the source responsive to the document acceptance (i.e. dynamic. [0057]). 

As to claim 3, Eggebraaten as modified teaches a system of claim 1, wherein the NLP manager is further configured to evaluate context within the document, including identify context within the identified one or more statements ([0078]). 

As to claim 4, Eggebraaten as modified teaches a system of claim 3, wherein the ground truth question and answer data is organized into a taxonomy, and wherein the NLP manager is further configured to identify ground truth question and answer data relevant to the identified context of the one or more statements responsive to the identified statement context and the taxonomy. (i.e. content relevance. [0059])

As to claim 5, Eggebraaten as modified teaches a system of claim 4, wherein the assessment manaer configured to selectively apply the document to the source further comprises the assessment manager to: 

use dynamic bucket thresholds based on the answer confidence scores to classify the confidence scores. [0057]); 
identify a source classification, including evaluating the source classification with respect to the document classification ([0057]); and 
selectively submit the document to the source and a corresponding source classification responsive to the source and document classification evaluation ([0057]). 

	As to claims 6-15, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	THIS ACTION IS MADE FINAL, Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply-expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153